DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 7, 9-10, 14 and 16-18 are pending
Claims 4-6, 8, 11-13 and 15 are canceled
Claims 16-18 are new
Claims 1, 3, 7 and 10 are currently amended
Claims 1-3, 7, 9-10, 14 and 16-18 are rejected

Specification
The disclosure is objected to because of the following informalities:  Page 6 full paragraph 1 states “baffle plates 30” and “plates 30” and instead should state “baffles 30” to maintain consistency.  Appropriate corrections are required.
The disclosure is objected to because of the following informalities:  Page 8 paragraph 1 states “with a single tank volume 31” and instead should state “a single tank sub-volume 31” to maintain consistency.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 8 states “one of the inlet and outlet of the fuel polisher” and instead should state “one of the inlet and the outlet of the fuel polisher” for further clarity.  Also, lines 8-9 states “on a first side and the interior…”.  Include punctuation such as a comma in between to further state “on a first side, and the interior…” for further clarity.  Appropriate corrections are required.
Claim 2 is objected to because of the following informalities:  Line 3 states “wherein the valves” and instead should state “wherein the plurality of valves” to maintain consistency.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Lines 1-2 states “the plurality of controllable valves” and instead should state “the plurality of valves” to maintain consistency.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Line 2 states “interior volume of the tank” and instead should state “interior volume of the fuel tank” to maintain consistency.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Line 3 states “interior of the tank” and instead should recite “interior of the fuel tank” to maintain consistency.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Line 1 states “the interior volume of the tank” and instead should state “the interior volume of the fuel tank” to maintain consistency.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Line 1 states “wherein the valves” and instead should state “wherein the plurality of valves” to maintain consistency.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Line 2 states “wherein the valves” and instead should state “wherein the plurality of valves” to maintain consistency.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Line 2 states “the valves” and instead should state “the plurality of valves” to maintain consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 9-10, 14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the interior” on lines 8-9, lines 14-15 and line 16.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear whether Applicant is intending to refer to the interior volume as recited on line 2 of claim 1.  Furthermore, lines 13-14 states “wherein selective operation of the plurality of valves selectively couples in fluid communication a plurality of portions” which is unclear and confusing to understand what Applicant is trying to claim.  Claims 2-3, 7, 9 and 16-18 are also rejected since these claims depend on claim 1.
Claim 7 recites the limitation "by selecting a pair of valves.” on line 5.  It is unclear whether Applicant is referring to the same ‘a pair of valves’ as recited on line 3 of claim 7, or a different pair of valves.
Claim 10 recites the limitation "the interior” on line 3, line 7, line 12 and lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is unclear whether Applicant is intending to refer to the interior volume as recited on line 2 of claim 10.  Claim 14 is also rejected since this claim depends on claim 10.
Claim 14 recites the limitation "and pairs of valves” on line 3.  It is unclear whether Applicant is intending to refer to the same ‘a pair of valves’ as recited on lines 2-3 of claim 14, as similarly recited in claim 7.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7, 9-10, 14 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,857,484 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Independent claim 1 of the instant application recites a multi-path cleaning system for a fuel tank having an interior volume comprising a fuel polisher having an inlet and an outlet, at least one filter/water separator, a pump, a plurality of valves, and wherein selective operation of the plurality of valves creates a plurality of fluid flow paths through the interior of the fuel tank.  Claims 2-3, 7, 9-10, 14 and 16-18 also recite additional limitations including a supply conduit, a return conduit, and a controller.
Independent claim 1 of U.S. Patent No. 10,857,484 B2 recites a similar multi-path cleaning system for a fuel tank having an interior volume comprising a controller, a fuel polisher having an inlet and an outlet, at least one filter/water separator, a pump, a plurality of valves, and wherein selective operation of the plurality of valves creates a plurality of fluid flow paths through the interior of the fuel tank.  Claims 2-15 also recite additional limitations including a supply conduit and a return conduit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-10 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrett (U.S. 2012/0192480 A1).

Regarding Claim 1:
Barrett teaches a multi-path cleaning system for a fuel tank having an interior volume (see FIG. 1, tank 1 and/or tank 2) (see paragraphs 3 and 22 – “fuel polishing system…can be completely automated…”), comprising:
a fuel polisher, having an inlet and an outlet, at least one filter/water separator coupled between the inlet and the outlet (see FIG. 1, filter/filterbank 124), and a pump (see FIG. 1, pump 105) (see paragraphs 22-25, 29, 51, 54 and 61 – “comprise a fuel pump component for circulating fuel in a first fluid circuit or pathway for a first period of time…through one or more filters…the fuel polishing system may contain one or more of…a fuel filter/water separator, a filter for particulates below about 1 micron…a separate pump…”);
a plurality of valves (see FIG. 1, valves 112, 114, 116, 118, 122 and 128), each valve coupled in fluid communication with at least one of the inlet and outlet of the fuel polisher on a first side and the interior of the fuel tank on a second other side (Examiner’s note:  each valve is in fluid communication with filter/filterbank 124 and port tank 1) (see paragraphs 22, 59 and 62 – “one or more automated valves (which may include one or more 2-way and 3-way valves)…send one or more signals to the valves or one or more valve controller components associated with said valve directing the valve to switch from one position (open) to another position (closed)...);
wherein the pump, when operated, causes fuel to be drawn through the inlet and discharged at the outlet of the fuel polisher, and to pass through the at least one filter/water separator (Examiner’s note:  this claim limitation is a product-by-process limitation) (see FIG. 1, pumped and pressurized fuel passes through the inlet and discharged at the outlet of the fuel polisher (filter/filterbank 24)) (see paragraphs 22-25, 29, 51, 54 and 61 – “comprise a fuel pump component for circulating fuel in a first fluid circuit or pathway for a first period of time…through one or more filters…the fuel polishing system may contain one or more of…a fuel filter/water separator, a filter for particulates below about 1 micron…a separate pump…”); and
wherein selective operation of the plurality of valves selectively couples in fluid communication a plurality of portions of the interior of the fuel tank to the inlet and the outlet of the fuel polisher, thereby creating a plurality of fluid flow paths through the interior of the fuel tank (Examiner’s note:  this claim limitation is a product-by-process limitation) (see FIG. 1, T-junctions 107 and 120 create multiple, different flow paths) (see paragraphs 22, 33-35, 51 and 55 – “a switching controller component able to send one or more signals to the valves or one or more valve controller components associated with said valve directing the valve to switch from one position (open) to another position (closed)…The system controller component, switching controller component, and valve controller components may be any components able to carry out the functions of the automated fuel polishing system, and particularly, able to cause the opening and closing of indicated valves during fuel polishing operations…may comprise a microprocessor…capable of switching one or more valve position at the end of each predetermined period of time that is programmed…by the user via a user interface”).

Regarding Claim 2:
Barrett teaches the multi-path cleaning system of claim 1, further comprising a supply conduit (see FIG. 1, T-junction 120) coupled to the fuel polisher inlet and a return conduit (see FIG. 1, T-junction 107) coupled to the fuel polisher outlet, wherein the valves selectively couple the supply conduit and the return conduit to the interior of the fuel tank (see FIG. 1, valves 112, 114, 116, 118, 122 and 128) (see paragraphs 22, 33-35, 51 and 55 – “a switching controller component able to send one or more signals to the valves or one or more valve controller components associated with said valve directing the valve to switch from one position (open) to another position (closed)…The system controller component, switching controller component, and valve controller components may be any components able to carry out the functions of the automated fuel polishing system, and particularly, able to cause the opening and closing of indicated valves during fuel polishing operations…may comprise a microprocessor…capable of switching one or more valve position at the end of each predetermined period of time that is programmed…by the user via a user interface”).

Regarding Claim 3:
Barrett teaches the multi-path cleaning system of claim 2, wherein the plurality of controllable valves comprises a plurality of entry valves coupled to the supply conduit and a plurality of exit valves coupled to the return conduit (see FIG. 1, valves 112, 114, 116, 118, 122 and 128) (see paragraphs 22, 33-35, 51 and 55 – “a switching controller component able to send one or more signals to the valves or one or more valve controller components associated with said valve directing the valve to switch from one position (open) to another position (closed)…The system controller component, switching controller component, and valve controller components may be any components able to carry out the functions of the automated fuel polishing system, and particularly, able to cause the opening and closing of indicated valves during fuel polishing operations…may comprise a microprocessor…capable of switching one or more valve position at the end of each predetermined period of time that is programmed…by the user via a user interface”).

Regarding Claim 9:
Barrett teaches the multi-path cleaning system of claim 1, wherein the fuel polisher has a plurality of filter/water separators coupled between the inlet and the outlet (see FIG. 1, filter/filterbank 124) (see paragraphs 22-25, 29, 51, 54 and 61 – “comprise a fuel pump component for circulating fuel in a first fluid circuit or pathway for a first period of time…through one or more filters…the fuel polishing system may contain one or more of…a fuel filter/water separator, a filter for particulates below about 1 micron…a separate pump…”).

Regarding Claim 10:
Barrett teaches a method of removing contaminants from a fuel tank having an interior volume and a plurality of valves providing access to the interior of the tank with a fuel polisher having an inlet and an outlet (see FIG. 1, tank 1 and/or tank 2) (see paragraphs 3 and 22 – “fuel polishing system…can be completely automated…”), the method comprising:
selectively manually operating at least two of the plurality of valves (see FIG. 1, valves 112, 114, 116, 118, 122 and 128) in a first combination of valves to selectively couple in fluid communication at least a first portion of the interior of the fuel tank to the inlet and the outlet of the fuel polisher (see FIG. 1, filter/filterbank 124) (see FIG. 1, T-junctions 107 and 120 create multiple, different flow paths) (see FIG. 1, system controller component (SCC) or microprocessor 110) (see paragraphs 22, 59 and 62 – “one or more automated valves (which may include one or more 2-way and 3-way valves)…send one or more signals to the valves or one or more valve controller components associated with said valve directing the valve to switch from one position (open) to another position (closed)...),
operating the fuel polisher a first time (see paragraphs 22, 33-35, 51 and 55 – “a switching controller component able to send one or more signals to the valves or one or more valve controller components associated with said valve directing the valve to switch from one position (open) to another position (closed)…The system controller component, switching controller component, and valve controller components may be any components able to carry out the functions of the automated fuel polishing system, and particularly, able to cause the opening and closing of indicated valves during fuel polishing operations…may comprise a microprocessor…capable of switching one or more valve position at the end of each predetermined period of time that is programmed…by the user via a user interface”);
selectively manually operating at least two of the plurality of valves (see FIG. 1, valves 112, 114, 116, 118, 122 and 128) in a second combination of valves to selectively couple in fluid communication at least a second portion of the interior of the fuel tank to the inlet and the outlet of the fuel polisher (see FIG. 1, filter/filterbank 124) (see FIG. 1, T-junctions 107 and 120 create multiple, different flow paths) (see FIG. 1, system controller component (SCC) or microprocessor 110) (see paragraphs 22, 59 and 62 – “one or more automated valves (which may include one or more 2-way and 3-way valves)…send one or more signals to the valves or one or more valve controller components associated with said valve directing the valve to switch from one position (open) to another position (closed)...),
operating the fuel polisher a second time (see paragraphs 22, 33-35, 51 and 55 – “a switching controller component able to send one or more signals to the valves or one or more valve controller components associated with said valve directing the valve to switch from one position (open) to another position (closed)…The system controller component, switching controller component, and valve controller components may be any components able to carry out the functions of the automated fuel polishing system, and particularly, able to cause the opening and closing of indicated valves during fuel polishing operations…may comprise a microprocessor…capable of switching one or more valve position at the end of each predetermined period of time that is programmed…by the user via a user interface”);
wherein the first combination of valves and the second combination of valves are different from each other, thereby creating a plurality of fluid flow paths through the interior of the fuel tank (see FIG. 1, T-junctions 107 and 120 create multiple, different flow paths) (see paragraphs 22, 33-35, 51 and 55 – “a switching controller component able to send one or more signals to the valves or one or more valve controller components associated with said valve directing the valve to switch from one position (open) to another position (closed)…The system controller component, switching controller component, and valve controller components may be any components able to carry out the functions of the automated fuel polishing system, and particularly, able to cause the opening and closing of indicated valves during fuel polishing operations…may comprise a microprocessor…capable of switching one or more valve position at the end of each predetermined period of time that is programmed…by the user via a user interface”).

Regarding Claim 16:
Barrett teaches the multi-path cleaning system of claim 1, wherein the valves are manually operated (see paragraphs 22, 33-35, 51 and 55 – “a switching controller component able to send one or more signals to the valves or one or more valve controller components associated with said valve directing the valve to switch from one position (open) to another position (closed)…The system controller component, switching controller component, and valve controller components may be any components able to carry out the functions of the automated fuel polishing system, and particularly, able to cause the opening and closing of indicated valves during fuel polishing operations…may comprise a microprocessor…capable of switching one or more valve position at the end of each predetermined period of time that is programmed…by the user via a user interface”).

Regarding Claim 17:
Barrett teaches the multi-path cleaning system of claim 1, further comprising a controller; wherein the valves are controllable valves; and wherein the plurality of valves are operably connected to the controller and automatically operated by the controller (see FIG. 1, system controller component (SCC) or microprocessor 110) (see paragraphs 22, 33-35, 51 and 55 – “a switching controller component able to send one or more signals to the valves or one or more valve controller components associated with said valve directing the valve to switch from one position (open) to another position (closed)…The system controller component, switching controller component, and valve controller components may be any components able to carry out the functions of the automated fuel polishing system, and particularly, able to cause the opening and closing of indicated valves during fuel polishing operations…may comprise a microprocessor…capable of switching one or more valve position at the end of each predetermined period of time that is programmed…by the user via a user interface”).

Regarding Claim 18:
Barrett teaches the multi-path cleaning system of claim 17, wherein the plurality of valves further comprise manual bypass kits, and manual operation of the valves overrides the controller (see paragraphs 22, 33-35, 51 and 55 – “a switching controller component able to send one or more signals to the valves or one or more valve controller components associated with said valve directing the valve to switch from one position (open) to another position (closed)…The system controller component, switching controller component, and valve controller components may be any components able to carry out the functions of the automated fuel polishing system, and particularly, able to cause the opening and closing of indicated valves during fuel polishing operations…may comprise a microprocessor…capable of switching one or more valve position at the end of each predetermined period of time that is programmed…by the user via a user interface”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (U.S. 2012/0192480 A1) in view of Black (U.S. 3,187,766).

Regarding Claim 7:
Barrett teaches the multi-path cleaning system of claim 1, including tank 1.
Barret does not explicitly teach wherein the interior volume of the tank is divided into sub-volumes by baffles, and wherein each of the sub-volumes has a pair of valves associated with the sub-volume, and each sub-volume is serviced independently by selecting a pair of valves.
Black teaches a tank (see Black FIGS. 1-2, tank 1), wherein the interior volume of the tank 1 is divided into sub-volumes by baffles (see Black FIG. 2, forward compartment 30, intermediate compartment 31 and rearward compartment 32) (see Black FIG. 2, baffles 37 and bulkheads 33) (see Black col. 6 lines 30-64 – “the vessel/tank is subdivided longitudinally by bulkheads 33 into three compartments, comprising a forward compartment 30, an intermediate compartment 31 and a rearward compartment 32…filled individually by way of the three manholes or hatches 34…the compartments 30 and 32 are subdivided by baffles 37, which are generally similar to the bulk heads, including flanges 35…”).
Barret and Black are analogous inventions in the art of teaching a fuel tank.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the fuel tank 1 configuration of Barret with the fuel tank 1 configuration of Black, wherein the fuel tank 1 of Black is subdivided into multiple compartments and volumes by baffles, and integrated with the controller 110 of Barret, so that the controller 110 of Barrett is programmed to select the pairs of valves to service each sub-volume independently (see Black FIG. 2, baffles 37 and bulkheads 33) (see Black col. 6 lines 30-64 – “the vessel/tank is subdivided longitudinally by bulkheads 33 into three compartments, comprising a forward compartment 30, an intermediate compartment 31 and a rearward compartment 32…filled individually by way of the three manholes or hatches 34…the compartments 30 and 32 are subdivided by baffles 37, which are generally similar to the bulk heads, including flanges 35…”).

Regarding Claim 14:
Barrett teaches the method of claim 10, including tank 1. 
Barret does not explicitly teach wherein the interior volume of the tank is divided into sub-volumes by baffles, and wherein each of the sub-volumes has a pair of valves associated with the sub-volume, and pairs of valves are selectively operated to service each sub-volume independently.
Black teaches a tank (see Black FIGS. 1-2, tank 1), wherein the interior volume of the tank 1 is divided into sub-volumes by baffles (see Black FIG. 2, forward compartment 30, intermediate compartment 31 and rearward compartment 32) (see Black FIG. 2, baffles 37 and bulkheads 33) (see Black col. 6 lines 30-64 – “the vessel/tank is subdivided longitudinally by bulkheads 33 into three compartments, comprising a forward compartment 30, an intermediate compartment 31 and a rearward compartment 32…filled individually by way of the three manholes or hatches 34…the compartments 30 and 32 are subdivided by baffles 37, which are generally similar to the bulk heads, including flanges 35…”).
Barret and Black are analogous inventions in the art of teaching a fuel tank.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the fuel tank 1 configuration of Barret with the fuel tank 1 configuration of Black, wherein the fuel tank 1 of Black is subdivided into multiple compartments and volumes by baffles, and integrated with the controller 110 of Barret, so that the controller 110 of Barrett is programmed to select the pairs of valves to service each sub-volume independently (see Black FIG. 2, baffles 37 and bulkheads 33) (see Black col. 6 lines 30-64 – “the vessel/tank is subdivided longitudinally by bulkheads 33 into three compartments, comprising a forward compartment 30, an intermediate compartment 31 and a rearward compartment 32…filled individually by way of the three manholes or hatches 34…the compartments 30 and 32 are subdivided by baffles 37, which are generally similar to the bulk heads, including flanges 35…”).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773